     Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 1 of 27 Page ID #:282



 1     MORGAN & MORGAN
       COMPLEX LITIGATION GROUP
 2
       Michael F. Ram (SBN 104805)
 3     mram@forthepeople.com
       Marie N. Appel (SBN 187483)
 4
       mappel@forthepeople.com
 5     711 Van Ness Avenue, Suite 500
       San Francisco, CA 94102
 6
       Telephone: (415) 358-6913
 7     Facsimile: (415) 358-6293
 8
       Ra O. Amen (Pro Hac Vice)
 9     Ramen@forthepeople.com
       201 N. Franklin Street, 7th Floor
10
       Tampa, Florida 33602
11     Telephone: (813) 223-5505
       Facsimile: (813) 223-5402
12
13     Gretchen M. Nelson (SBN 112566)
       gnelson@nflawfirm.com
14
       Gabriel S. Barenfeld (SBN 224146)
15     gbarenfeld@nflawfirm.com
       NELSON & FRAENKEL LLP
16
       601 S. Figueroa Street., Suite 2050
17     Los Angeles, California, 90017
       Telephone: (213) 622-6469
18
       Facsimile: (213) 622-6019
19
       Attorneys for Plaintiff and the Proposed Classes
20
21                        IN THE UNITED STATES DISTRICT COURT
22                           CENTRAL DISTRICT OF CALIFORNIA
23                                    SOUTHERN DIVISION
24
        DEL OBISPO YOUTH BASEBALL,               Case No.: 8:21-cv-00199- JVS-DFM
25
        INC. d/b/a DANA POINT YOUTH
26      BASEBALL, individually and on            FIRST AMENDED CLASS
        behalf of all other similarly situated   ACTION COMPLAINT
27
        individuals and entities,
28                                               JURY TRIAL DEMANDED

       FIRST AMENDED CLASS                                     Case No.: 21-cv-00199- JVS-DFM
       ACTION COMPLAINT
     Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 2 of 27 Page ID #:283



 1            Plaintiffs,
 2
        v.
 3
        THE AMBASSADOR GROUP LLC
 4
        d/b/a AMBASSADOR CAPTIVE
 5      SOLUTIONS; PERFORMANCE
        INSURANCE COMPANY SPC;
 6
        BRANDON WHITE; GOLDENSTAR
 7      SPECIALTY INSURANCE, LLC;
        DOMINIC CYRIL GAGLIARDI; and
 8
        DOES 1 through 50,
 9
              Defendants.
10
11
12                      FIRST AMENDED CLASS ACTION COMPLAINT
13           Plaintiff, Del Obispo Youth Baseball, Inc. d/b/a Dana Point Youth Baseball
14     (“DPYB”), brings this Class Action Complaint individually and on behalf of all other
15     similarly situated individuals and entities against The Ambassador Group LLC d/b/a
16     Ambassador Captive Solutions (“Ambassador”); Performance Insurance Company SPC
17     (“Performance”); Brandon White (“White”); Goldenstar Specialty Insurance, LLC
18     (“Goldenstar Specialty”); Dominic Cyril Gagliardi (“Mr. Gagliardi”); and Does 1 through
19     50 (collectively, the “Defendants”) and hereby states as follows:
20
                                        NATURE OF ACTION
21
22           1.     Plaintiff asserts this class action individually and on behalf of all other
23     similarly situated individuals and entities against Defendants for their involvement in a
24     scheme to defraud Plaintiff and class members by selling counterfeited and nonexistent
25     insurance policies, which purport to provide general commercial, accident, directors’ and
26     officers’, auto and other types of insurance to Plaintiff and class members, which

27     primarily include youth sports teams, leagues, and athletes throughout the United States.

28           2.     This class action seeks damages and equitable relief under the Racketeer

       FIRST AMENDED CLASS                            2               Case No.: 21-cv-00199- JVS-DFM
       ACTION COMPLAINT
     Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 3 of 27 Page ID #:284



 1     Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. § 1961 et seq. and
 2     various state and common law claims.
 3                                   JURISDICTION AND VENUE
 4           3.      This Court has federal subject matter jurisdiction over Plaintiff’s federal
 5     claims pursuant to 28 U.S.C. § 1331 and § 1332(a) as there is diversity of citizenship
 6     between the parties and the matter in controversy exceeds $75,000, exclusive of interest
 7     and costs, as well as pursuant to the Class Action Fairness Act of 2005 (“CAFA”), 28
 8     U.S.C. § 1332(d), as the amount in controversy exceeds the sum of $5,000,000, exclusive
 9     of interest and costs, there are more than 100 putative class members, and minimal diversity
10     exists because many putative class members are citizens of a different state than
11     Defendants.
12           4.      This Court has supplemental jurisdiction over Plaintiff’s state and common
13     law claims pursuant to 28 U.S.C. § 1367(a) because they form part of the same case and
14     controversy and derive from a common nucleus of operative facts.
15           5.      Venue is proper in this District pursuant to 18 U.S.C. § 1965(a) and 28
16     U.S.C. § 1391(b)(2) because Defendants conduct their affairs in this District and a
17     substantial part of the events giving rise to Plaintiff’s claims occurred in this District.
18           6.      This Court has personal jurisdiction over Defendants as they have
19     purposefully availed themselves of the forum, have transacted business regularly in the
20     forum, and because the exercise of jurisdiction in this forum over Defendants would not
21     offend traditional notions of fair play and substantial justice.
22                                               PARTIES
23           7.      Plaintiff DPYB is a California company with a principal place of business at
24     32565B Golden Lantern St. #351, Dana Point, California 92629.
25           8.      Defendant Ambassador is a Kentucky limited liability company with a
26     principal place of business at 9700 Park Plaza Avenue, Unit 201, Louisville, Kentucky
27     40241, and registered to do business in California.
28           9.      Upon information and belief, Defendant Performance Insurance Company

       FIRST AMENDED CLASS                             3               Case No.: 21-cv-00199- JVS-DFM
       ACTION COMPLAINT
     Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 4 of 27 Page ID #:285



 1     SPC is a segregated portfolio company based in the Cayman Islands which maintains an
 2     office in the United States at 9700 Park Plaza Avenue, Unit 201, Louisville, Kentucky
 3     40241. Upon information and belief, Goldenstar Holdings Company SP (“Goldenstar
 4     Holdings”) is a segregated portfolio of Performance Insurance Company SPC based in
 5     the Cayman Islands.
 6            10.      Upon information and belief, Defendant Brandon White is a Kentucky
 7     resident.
 8            11.      Upon information and belief, Defendant Goldenstar Specialty Insurance,
 9     LLC (formerly known as Goldenstar Underwriting Company, LLC) is a Pennsylvania
10     limited liability company with a principal place of business at 1315 Walnut Street, Suite
11     1101, Philadelphia, Pennsylvania 19107.
12            12.      Upon information and belief, Defendant Dominic Cyril Gagliardi is a
13     California resident.
14                                       BACKGROUND FACTS
15            Plaintiff Dana Point Youth Baseball
16            13.      DPYB is a nonprofit organization that has provided the means for
17     community youth in South Orange County to develop qualities and attributes through
18     baseball since 1968. DPYB boundaries include the cities of Dana Point, San Juan
19     Capistrano, San Clemente, Laguna Niguel and Laguna Beach but welcomes players from
20     all cities.
21            14.      DPYB is a member of the larger PONY Baseball, Inc. nonprofit organization
22     (“PONY National”).
23            15.      PONY National, which stands for Protect Our Nation’s Youth, was formed
24     in 1951 and consisted of only six teams when founded. Currently, more than 500,000

25     players (stretching across over 4,000 leagues throughout the United States and over 40

26     countries world-wide) participate in the PONY organization annually.

27            16.      Membership in PONY National is open to children and young adults from

28     ages 4 to 23.

       FIRST AMENDED CLASS                            4             Case No.: 21-cv-00199- JVS-DFM
       ACTION COMPLAINT
     Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 5 of 27 Page ID #:286



 1           The Scheme to Defraud Plaintiff and Class Members
 2           17.    Defendants are part of a nationwide, association-in-fact enterprise that has
 3     existed and operated for at least the last ten years. The purpose and actions of the
 4     enterprise was the misappropriation and/or theft of premium dollars from youth sports
 5     teams, leagues, and athletes throughout the United States by selling counterfeited and
 6     nonexistent “insurance policies” (the “Counterfeited Policies”), which purport to provide
 7     accident, health, and other insurance primarily to these youth sports teams, leagues, and
 8     athletes (the “Scheme”). The “Counterfeited Policies” include all counterfeited and
 9     nonexistent “insurance policies” sold to Plaintiff and class members.
10           18.    The Scheme involved supposed accident and health insurance policies that
11     purport to insure hundreds (and maybe thousands) of sports teams and leagues throughout

12     the United States, and an exponentially larger number of individual athletes. Some of the

13     Counterfeited Policies are for combat sports and football and have million-dollar limits

14     for certain brain injuries.

15           19.    The Scheme also involved Gagliardi Insurance Services, Inc. (“Gagliardi

16     Insurance”), which served as the insurance broker in the Scheme selling the

17     Counterfeited Policies to Plaintiff and class members.

18           20.    Gagliardi Insurance is a Pennsylvania corporation with a principal place of

19     business at 1010 N. Hancock Street, Philadelphia, Pennsylvania 19123.

20           21.    Mr. Gagliardi is the President of Gagliardi Insurance.

21           22.    Upon information and belief, Mr. Gagliardi controls Gagliardi Insurance and

22     directly or indirectly effectuated all its actions related to the Scheme.

23           23.    Upon information and belief, each Defendant was aware of, participated in,

24     planned, or encouraged each act committed for the Scheme’s effectuation.

25           24.    Plaintiff and class members did not discover that they were defrauded until

26     after substantial premium payments had been made.
             25.    Plaintiff approximates that it paid more than $64,000 to Gagliardi Insurance
27
       over the course of ten years for non-existent and forged “insurance coverage.” Plaintiff’s
28

       FIRST AMENDED CLASS                            5               Case No.: 21-cv-00199- JVS-DFM
       ACTION COMPLAINT
     Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 6 of 27 Page ID #:287



 1     most recent premium payment to Gagliardi Insurance was approximately $8,000.
 2             26.    Upon information and belief, class members have paid considerable
 3     premiums for the Counterfeited Policies to Gagliardi Insurance.
 4             27.    Upon information and belief, all Defendants have shared in the revenue and
 5     profits produced by the Scheme.
 6             The Relationship between Defendants: Captive Reinsurance
 7             28.    The fraud alleged in this Complaint relates to an area of insurance known as
 8     “captive reinsurance.” Captive reinsurance programs are complex multi-party
 9     arrangements that require specialized expertise and significant underwriting capacity.
10             29.    In short, in a captive reinsurance relationship, a broker (who is not licensed
11     to issue insurance policies) uses several intermediaries to form an indirect relationship
12     with an insurance company (an “Issuing Carrier”). This relationship allows the broker to
13     indirectly issue policies to its customers, act as its own “insurance company,” assume
14     part of the risks, and retain additional profits.
15             30.    In the type of captive reinsurance program here at issue, an insurance broker
16     or other company (the “Broker/Owner”) forms and owns a captive reinsurance company
17     (the “Captive”). The Captive is ultimately responsible for paying some or all of the
18     losses on policies sold by the Broker/Owner.
19             31.    A Captive can also be referred to as a reinsurer.1
20             32.    Because Captives are not licensed direct insurers, the Broker/Owner seeks to
21     engage an Issuing Carrier to issue the insurance policies to be resold by the Captive. The
22     apportionment of risk between the Issuing Carrier and the Captive is typically
23     documented in a reinsurance agreement through which the Captive (as the reinsurer)
24     agrees to reimburse the Issuing Carrier for some or all of the losses incurred under the
25     policies.
26             33.    Typically, the Captive pays the Issuing Carrier a fee or commission payment

27
28     1
           https://www.captive.com/articles/how-do-captive-insurers-use-reinsurance.
       FIRST AMENDED CLASS                             6              Case No.: 21-cv-00199- JVS-DFM
       ACTION COMPLAINT
     Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 7 of 27 Page ID #:288



 1     for acting as the Issuing Carrier. In addition, the Captive provides collateral to the
 2     Issuing Carrier to secure, among other things, the Captive’s obligation to reimburse the
 3     Issuing Carrier for any reinsured losses that the Issuing Carrier incurs.
 4           34.    Typically, the Captive issues or is responsible for issuing the individual
 5     insurance policies to its customers.
 6           35.    Typically, the Captive processes or is responsible for processing the
 7     individual insurance claims of its customers.
 8           36.    These complex captive reinsurance transactions are often facilitated by a
 9     “captive intermediary,” an entity that assists a Broker/Owner in (1) developing an
10     actuarial model and business plan, (2) forming the Captive, and—most importantly—(3)
11     identifying an Issuing Carrier to issue the policies to be sold by the Broker/Owner and
12     reinsured to the Captive. Ambassador is such a captive intermediary, founded by
13     Brandon White in 2011 in Louisville, Kentucky.
14           37.    Upon information and belief, White directly or indirectly owns at least part
15     of Ambassador.
16           38.    Upon information and belief, during all relevant times of the Scheme’s
17     effectuation, White controlled Ambassador.
18           39.    Upon information and belief, Ambassador and/or White created Goldenstar
19     Holdings Company SP, a cell of Performance, which serves as the Captive for the
20     Scheme.
21           40.    During all relevant times of the Scheme’s effectuation, White served as the
22     Director of Performance. (See Ex. 1 (September 14, 2020 Performance SPC Letter to
23     Partners and Agents), at 2; Ex. 2 (March 17, 2021 Petition for Leave), at 3.)
24           41.    Upon information and belief, during all relevant times of the Scheme’s

25     effectuation, White controlled Performance. (See Ex. 1 (September 14, 2020

26     Performance SPC Letter to Partners and Agents), at 2; Ex. 2 (March 17, 2021 Petition for

27     Leave), at 3.)

28           42.    Upon information and belief, during all relevant times of the Scheme’s

       FIRST AMENDED CLASS                             7             Case No.: 21-cv-00199- JVS-DFM
       ACTION COMPLAINT
     Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 8 of 27 Page ID #:289



 1     effectuation, White directly or indirectly owned at least part of Performance. (See Ex. 1
 2     (September 14, 2020 Performance SPC Letter to Partners and Agents), at 2.)
 3           43.    Upon information and belief, during all relevant times of the Scheme’s
 4     effectuation, Ambassador was the “insurance manager of Performance, was contracted to
 5     be and served as Performance’s and Goldenstar Holding’s “captive consultant,” and
 6     advised Performance and Goldenstar Holding as to their captive reinsurance program,
 7     including the Scheme. (See Ex. 1 (September 14, 2020 Performance SPC Letter to
 8     Partners and Agents), at 2; Ex. 2 (March 17, 2021 Petition for Leave and Court
 9     Supervision), at 3; Ex. 3 (Motion for Order Granting Recognition of Foreign Main
10     Proceeding), at para. 14.)
11           44.    Defendants sold insurance policies under supposed captive reinsurance
12     programs to Plaintiff and class members. However, no Issuing Carrier was engaged by
13     Defendants with respect to the Counterfeited Policies sold to Plaintiff and class members
14     and no actual insurance policies were issued by any Issuing Carrier for the Counterfeited
15     Policies sold to Plaintiff and class members. Instead, Defendants forged documents that
16     misled Plaintiff and class members into believing that Issuing Carriers had issued actual
17     policies in connection with the Counterfeited Policies sold to Plaintiff and class members.
18           45.    Upon information and belief, Performance, Ambassador, and White forged
19     or caused the forgery of the Counterfeited Policies, which led Plaintiff and class members
20     into believing that Issuing Carriers had issued policies in connection with the
21     Counterfeited Policies sold to Plaintiff and class members.
22           46.    Upon information and belief, Defendants forged and used the attached
23     “Quota Share Reinsurance Agreement” that purports to be entered into among Issuing
24     Carrier State National Company and Defendant Performance Insurance Company SPC
25     effective July 1, 2019. (See Ex. A.) While this document is purportedly signed by “David
26     Cleff” as “EVP” for State National Company, upon information and belief, Mr. Cleff did

27     not sign this document, and State National Company did not authorize anyone to agree to

28     the terms set forth in this document. Upon information and belief, the signature on this

       FIRST AMENDED CLASS                           8               Case No.: 21-cv-00199- JVS-DFM
       ACTION COMPLAINT
     Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 9 of 27 Page ID #:290



 1     document is a forgery.
 2           47.    Upon information and belief, at no time has State National Company (1)
 3     been an Issuing Carrier for the Scheme, (2) received premiums, fees or other
 4     compensation in connection with the Scheme, (3) signed any agreements in connection
 5     with the Scheme, (or) provided Ambassador with a quote for this or any other program.
 6           48.    Upon information and belief, numerous insurance policies and certificates
 7     have been issued to consumers, including Plaintiffs and class members, at the direction of
 8     Performance, Ambassador, and White in connection with the Scheme bearing forged
 9     State National Company marks.
10           49.    In fact, the purported “Quota Share Reinsurance Agreement” between State
11     National Company and Performance represents that the Counterfeited Policies would be
12     issued by Performance.2
13           50.    Upon information and belief, the Counterfeited Policies have been issued to
14     consumers, including Plaintiffs and class members, at the direction of Performance,
15     Ambassador, and White in numerous states, including California.
16           51.    Upon information and belief, Performance, Ambassador, and White were
17     aware of the details of the Counterfeited Policies, including that they would be and, in
18     fact, were issued to residents of numerous states, including those of California.
19           52.    For years, Plaintiff and class members made premium payments to
20     Defendants on the Counterfeited Policies believing that such monies (or a portion
21     thereof) were remitted to the supposed Issuing Carrier. However, Defendants never
22     remitted any monies to any Issuing Carrier. Instead, Defendants stole all such premium
23     payments from Plaintiff and class members.
24           53.    Upon information and belief, Goldenstar Specialty has provided
25
26     2
         See Ex. A, Secs. 1.01, 2.01 (“all Policies issued by and on behalf of [State National] by
27     the General Agent”), 18.01 (Performance “has selected the General Agent to administer
28     the business reinsured hereunder . . . . [I]t is recognized that the General Agent is acting
       on behalf of [Performance].”).
       FIRST AMENDED CLASS                               9             Case No.: 21-cv-00199- JVS-DFM
       ACTION COMPLAINT
 Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 10 of 27 Page ID #:291



 1   administrative services to Gagliardi Insurance and Goldenstar Holdings in connection
 2   with issuing, distributing, administering, or procuring payment for the Counterfeited
 3   Policies that Gagliardi Insurance and/or Goldenstar Holdings sold.
 4         54.    Upon information and belief, Goldenstar Specialty was aware of the details
 5   of the Counterfeited Policies, including that they would be and, in fact, were issued and
 6   sold to residents of numerous states, including those of California.
 7         Gagliardi Insurance Marketed Its Insurance Products to Plaintiff as a
 8         Complete Insurance Solution
 9         55.    Upon information and belief, Gagliardi Insurance purposefully associated
10   itself with national sports leagues to market itself to and attracts clients in California and
11   throughout the United States.
12         56.    Gagliardi Insurance advertised its “insurance products” specifically on
13   PONY National’s website stating that, “For over three decades, Gagliardi has been the
14   Official Insurance Provider for PONY Baseball/Softball. Gagliardi is pleased to provide
15   a complete insurance package highlighted by the discounted medical rates we provide for
16   our PONY registered teams and organizations. Our simple application provides you with
17   an insurance plan that includes coverage and limits to protect all facets of your PONY
18   organization. By purchasing both Liability and Medical coverage, not only will you meet
19   the requirements of PONY Baseball/Softball; you will meet the requirements of all major
20   youth baseball and softball organizations.” (See Exs. B-C.)
21         57.    Gagliardi Insurance’s statements on the PONY National’s website were
22   untrue in that: (1) Gagliardi Insurance did not provide a “complete insurance package”;
23   (2) the coverage did not protect PONY organizations; and (3) liability and medical
24   insurance together provided by Gagliardi Insurance did not meet the requirements of
25   PONY Baseball/Softball.
26         58.    It was through Gagliardi Insurance’s relationship with PONY National that

27   Plaintiff became aware of Gagliardi Insurance, and eventually purchased the

28   Counterfeited Policies.

     FIRST AMENDED CLASS                            10              Case No.: 21-cv-00199- JVS-DFM
     ACTION COMPLAINT
 Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 11 of 27 Page ID #:292



 1         The Misrepresentations
 2         59.     Gagliardi Insurance knowingly or negligently made several
 3   misrepresentations to Plaintiff about the Counterfeited Policies, which Gagliardi
 4   Insurance asserted provided accident and health insurance to Plaintiff (the
 5   “Misrepresentations”).
 6         60.     Several of the Misrepresentations came in the form of documents that
 7   Gagliardi Insurance sent to Plaintiff:
 8               a) On or about February 6, 2018, Gagliardi Insurance sent to Plaintiff a
 9                  Certificate of Liability Insurance (under policy numbers PK201800012200,
10                  EX201800000958, BAP 640000, and BAP 650000 for the period of
11                  01/21/2018 to 01/21/2019), which falsely represented to provide accident
12                  and health insurance with a policy limit of $4,000,000 to Plaintiff issued by
13                  New York Marine & General Insurance (NAIC# 16608) and Starr
14                  Indemnity & Liability Company (NAIC# 38318). (See Ex. D.) Upon
15                  information and belief, no such policy was issued by New York Marine &
16                  General Insurance or Starr Indemnity & Liability Company.
17               b) On or about January of 2019, Gagliardi Insurance sent to Plaintiff an
18                  Accident Insurance Coverage Summary (under policy number GAH040001
19                  for the period of 01/21/2019 to 01/21/2020), which falsely represented to
20                  provide accident and health insurance to Plaintiff, including a $10,000
21                  maximum benefit for “ACCIDENTAL DEATH AND
22                  DISMEMBERMENT” and $500,000 maximum benefit for “ACCIDENT
23                  MEDICAL AND DENTAL EXPENSE.” (See Ex. E.) Upon information
24                  and belief, no such policy was issued by an Issuing Carrier.

25               c) On or about January 25, 2019, Gagliardi Insurance sent to Plaintiff a

26                  Certificate of Liability Insurance (under policy numbers GSL2019040001,
                    GSX2019040001, GSL2019040001, GAH040001 for the period of
27
                    01/21/2019 to 01/21/2020), which falsely represented to provide accident
28

     FIRST AMENDED CLASS                            11             Case No.: 21-cv-00199- JVS-DFM
     ACTION COMPLAINT
 Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 12 of 27 Page ID #:293



 1              and health insurance to Plaintiff issued by Lexington Insurance Company
 2              (NAIC# 19437). (See Ex. F.) Upon information and belief, no such policy
 3              was issued by Lexington Insurance Company.
 4           d) On or about January 17, 2020, Gagliardi Insurance sent to Plaintiff a
 5              Certificate of Liability Insurance (under policy numbers GSL2020110204,
 6              GSX2020110204, GSL2020110204, GAH110204 for the period of
 7              01/21/2020 to 01/21/2021), which falsely represented to provide accident
 8              and health insurance to Plaintiff issued by State National Insurance
 9              Company (NAIC# 12831) and National Specialty Insurance Company
10              (NAIC# 22608). (See Ex. G.) No such policy was issued by State National
11              Insurance Company or National Specialty Insurance Company.
12           e) On or about January of 2019, Gagliardi Insurance sent to Plaintiff
13              documentation for Directors & Officers insurance (under policy number
14              EPP9712261 for the period of 01/21/2019 to 01/21/2020), which falsely
15              represented to provide a limit of liability of $1,000,000. (See Ex. H.) Upon
16              information and belief, no such policy was issued by an Issuing Carrier.
17           f) On or about January of 2020, Gagliardi Insurance sent to Plaintiff
18              documentation for Directors & Officers insurance (under policy number
19              EPP9712261 for the period of 01/21/2020 to 01/21/2021), which falsely
20              represented to provide a limit of liability of $1,000,000. (See Ex. I.) No
21              such policy was issued by an Issuing Carrier.
22           g) On or about January 17, 2019, Gagliardi Insurance sent to Plaintiff a
23              Certificate of Liability Insurance (under policy number EPP9712261 for the
24              period of 01/21/2019 to 01/21/2020), which falsely represented to provide
25              Directors & Officers insurance to Plaintiff issued by Great American
26              Insurance Company (NAIC# 16691) with a policy limit of liability of

27              $1,000,000. (See Ex. J.) Upon information and belief, no such policy was
                issued by Great American Insurance Company.
28

     FIRST AMENDED CLASS                        12              Case No.: 21-cv-00199- JVS-DFM
     ACTION COMPLAINT
 Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 13 of 27 Page ID #:294



 1               h) On or about January 17, 2020, Gagliardi Insurance sent to Plaintiff a
 2                  Certificate of Liability Insurance (under policy number EPP9712261 for the
 3                  period of 01/21/2020 to 01/21/2021), which falsely represented to provide
 4                  Directors & Officers insurance to Plaintiff issued by Great American
 5                  Insurance Company (NAIC# 16691) with a policy limit of liability of
 6                  $1,000,000. (See Ex. K.) No such policy was issued by Great American
 7                  Insurance Company.
 8               i) Over the course of the Scheme, Gagliardi Insurance sent several claim
 9                  forms and claim instruction documents to Plaintiff with full knowledge that
10                  no insurance policy was ever issued to cover any claim submitted under the
11                  forged and non-existent “insurance policies.” (See Exs. L-N.)
12         61.     Upon information and belief, all Defendants were aware of, encouraged, and
13   actively participated in Gagliardi Insurance’s Misrepresentations to Plaintiff.
14         62.     Upon information and belief, Gagliardi Insurance made misrepresentations
15   to all class members (the “Class Misrepresentations”) that were similar to the
16   Misrepresentations.
17         63.     Upon information and belief, all Defendants were aware of, encouraged, and
18   actively participated Gagliardi Insurance’s Class Misrepresentations.
19         64.     Gagliardi Insurance omitted to inform Plaintiff that the Counterfeited
20   Policies were not backed or issued by any Issuing carrier (the “Omissions”).
21         65.     Upon information and belief, Gagliardi Insurance omitted to inform class
22   members that the Counterfeited Policies were not backed or issued by any Issuing carrier
23   (the “Class Omissions”).
24         66.     Upon information and belief, all Defendants were aware of, encouraged, and

25   actively participated Gagliardi Insurance’s Class Omissions.

26         67.     Upon information and belief, Mr. Gagliardi signed and directly or indirectly

27   provided all of the documents related to the Misrepresentations and Class
     Misrepresentations to Plaintiff and class members.
28

     FIRST AMENDED CLASS                           13             Case No.: 21-cv-00199- JVS-DFM
     ACTION COMPLAINT
 Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 14 of 27 Page ID #:295



 1         Discovery of the Scheme
 2         68.     On or about October 27, 2020, Gagliardi Insurance informed Plaintiff that
 3   the insurance policies that Gagliardi Insurance provided to Plaintiff were the subject of a
 4   federal lawsuit by several Issuing Carriers for Defendants’ unauthorized use of the
 5   Issuing Carriers’ mark in the enacting the Scheme (the “Issuing Carrier Suit”). Gagliardi
 6   Insurance claimed ignorance of the Scheme, and denied any involvement in it.
 7         69.     Currently Gagliardi Insurance’s website states the following in relation to
 8   the Scheme:
 9         ON OCTOBER 27TH, WE SENT YOU A NOTICE REGARDING
10         INSURANCE POLICIES THAT GAGLIARDI PROVIDED TO YOU,
           WHICH ARE THE SUBJECT OF A FEDERAL COURT LAWSUIT.
11         WE ARE WRITING TO WITHDRAW THAT LETTER AND
12         REPLACE IT WITH THE ATTACHED VERSION, WHICH
           CLARIFIES THAT STATE NATIONAL NEVER ISSUED ANY
13         POLICIES TO GAGLIARDI’S CLIENTS.
14
           HELLO GAGLIARDI INSURANCE FAMILY,
15         THE LAST SEVERAL MONTHS HAS BEEN A VERY DIFFICULT AND
16         PAINFUL PERIOD FOR GAGLIARDI INSURANCE SERVICES, INC.
           FOR OVER 35 YEARS, OUR COMPANY HAS ALWAYS TAKEN CARE
17         OF ITS CLIENTS AND INSUREDS AND WORKED VERY HARD TO
18         PROVIDE BOTH A HIGH-QUALITY INSURANCE PRODUCT AND
           EXCEPTIONAL SERVICE. UNFORTUNATELY, RECENT EVENTS,
19         WHICH WERE OUT OF OUR CONTROL, HAVE INTERVENED.
20
           WE PROVIDED OUR CLIENTS WITH AN INSURANCE POLICY
21         UNDER THE NAME AND AUSPICES OF STATE NATIONAL
22         INSURANCE COMPANY, IN COMBINATION OF OTHER INSURANCE
           BACKED BY ANOTHER CARRIER. WE WERE PROVIDED WITH
23         FORMAL SIGNED DOCUMENTATION INDICATING THAT STATE
24         NATIONAL HAD AGREED TO PROVIDE ITS POLICIES. WE WERE
           SHOWN EVIDENCE THAT A PREMIUM HAD BEEN PAID TO STATE
25         NATIONAL TO APPROPRIATELY COMPENSATE STATE NATIONAL
26         FOR ITS PARTICIPATION AS A FRONT CARRIER. FINALLY, WE
           WERE GIVEN SPECIFIC DIRECTION THAT WE COULD DELIVER
27         POLICIES TO OUR CLIENTS UNDER THE STATE NATIONAL NAME
28         BY THE AGENT WHO, WE WERE LED TO BELIEVE, HAD THE

     FIRST AMENDED CLASS                           14              Case No.: 21-cv-00199- JVS-DFM
     ACTION COMPLAINT
 Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 15 of 27 Page ID #:296



 1         AUTHORITY TO DO SO.
 2
           STATE NATIONAL NEVER ISSUED POLICIES TO GAGLIARDI’S
 3         CLIENTS. AFTER GAGLIARDI ISSUED POLICIES FOR OVER A YEAR
           WITHOUT ANY NOTIFICATION OF ANY PROBLEMS, STATE
 4
           NATIONAL SENT A FORMAL DEMAND TO US AND OTHERS TO
 5         IMMEDIATELY STOP USING ITS NAME AND POLICIES. IT CLAIMED
           THAT THE SIGNATURE OF THE STATE NATIONAL AUTHORIZED
 6
           REPRESENTATIVE ON THE DOCUMENTATION PROVIDED TO US
 7         WAS FORGED AND THAT IT NEVER RECEIVED ANY PREMIUM
           PAYMENT. IT IS NOW THE SUBJECT OF A FEDERAL LAWSUIT OF
 8
           WHICH WE ARE A PART.
 9
           AN ORDER HAS BEEN ENTERED IN THE FEDERAL LAWSUIT THAT
10
           THE INSURANCE POLICIES AND CERTIFICATES BEARING STATE
11         NATIONAL’S NAME ARE NOT EFFECTIVE AND THERE IS NO
           COVERAGE FROM STATE NATIONAL UNDER THE POLICIES AND
12
           CERTIFICATES. AS A RESULT OF THE LAWSUIT AND THE CLAIMS
13         OF STATE NATIONAL, THE CLAIMS PROGRAM HAS BEEN
           INTERRUPTED. WE CANNOT RETURN ANY PREMIUMS WITHOUT
14
           EXPRESS APPROVAL OF STATE NATIONAL AND THE COURT. WE
15         ARE WORKING VERY DILIGENTLY TO MAKE SURE CLAIMS CAN
           PAID IN THE ORDINARY COURSE, BUT THAT PROCESS HAS NOT
16
           YET BEEN FULLY REESTABLISHED.
17
           WE SINCERELY REGRET WHAT HAS OCCURRED AND ARE
18
           EXAMINING OUR OPTIONS AS TO HOW TO PROCEED.
19
           FOR   ALL   CLAIMS,  PLEASE                       SEND       INFO        TO
20
           SALES@GSPORTSINSURANCE.COM
21
           IF YOU ARE LOOKING TO PURCHASE A NEW POLICY OR ARE
22
           RENEWING COVERAGE, PLEASE CONTACT OUR FRIENDS AT
23         O2 SPORTS INSURANCE AND THEY WILL BE HAPPY TO HELP,
           PLEASE ASK FOR KANDACE KALIN AT:”
24
25   (See Ex. O, https://www.gsportsinsurance.com/, last accessed on January 26, 2021.)
26                         Gagliardi Insurance’s Continued Bad Acts
27         70.   Upon information and belief, on August 19, 2020, State National Insurance
28   Company (“State National”) sent a letter to Gagliardi Insurance directing it to cease and
     FIRST AMENDED CLASS                         15             Case No.: 21-cv-00199- JVS-DFM
     ACTION COMPLAINT
 Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 16 of 27 Page ID #:297



 1   desist using State National’s marks.
 2            71.   Upon information and belief, Gagliardi Insurance failed to do so and instead
 3   continued to issue fraudulent certificates without State National’s permission.
 4            72.   Upon information and belief, State National obtained a copy of the attached
 5   certificate of insurance listing State National Insurance Company” as the insurance
 6   company and “National Specialty Insurance Company” as the alternate insurer and
 7   purporting to provide coverage to a sports team for the policy period from September 9,
 8   2020 to September 9, 2021 under policy number GBL2020100734. (See Ex. O-1.) The
 9   certificate lists Gagliardi Insurance as the “producer,” and a Gagliardi Insurance
10   representative signed the certificate.
11            73.   Upon information and belief, State National did not issue or authorize
12   issuance of this policy, which was issued by Gagliardi Insurance on September 10, 2020,
13   nearly a month after State National sent the August 19, 2020 letter instructing it to cease
14   and desist using State National’s mark.
15          Defendants’ Judicial Admissions and Lack of Ownership of their Misconduct
16            74.   In their response to the Issuing Carrier Suit, Defendants Ambassador and
17   White state that they are willing “take 100% of the total liability of all claims into the
18   insurance program.” (See Ex. P at 1 (Preamble).)
19            75.   However, downplaying the seriousness of the allegations of the Issuing
20   Carrier Suit, Ambassador and White characterize the issue as a simple “business dispute
21   over whether or not the captive insurance programs at issue had permission to use State
22   National’s name on policy documents” and claim that they are “unaware of any damages
23   that have resulted to State National flowing from the captive insurance programs.” (See
24   id.)
25            76.   Similarly, Gagliardi Insurance, in its response to the Issuing Carrier Suit,
26   severely downplays the seriousness of the suit stating that:
27
              [This dispute] is not about money, or fraud, or counterfeiting. It is about
28

     FIRST AMENDED CLASS                             16              Case No.: 21-cv-00199- JVS-DFM
     ACTION COMPLAINT
 Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 17 of 27 Page ID #:298



 1         whether or not, for about a one-year period, these captives, Goldenstar in
 2         particular, had permission to use Lexington’s name on the policies, with
 3         everyone understanding that the captives would take 100% of all of the
 4         liability. It is, therefore, a contract dispute.
 5   (See Ex. Q at 1 (Preamble).)
 6         77.    Upon information and belief, no Defendant has yet to produce a signed
 7   contract with any Issuing Carrier in the Issuing Carrier Suit evidencing (1) the formation
 8   of a contract between any Defendant and an Issuing Carrier with regards to the Scheme
 9   or (2) a foundation for the belief that such a contract was formed.
10         78.    Upon information and belief, no Defendant has yet to produce any official
11   documentation from an Issuing Carrier in the Issuing Carrier Suit evidencing (1) the
12   formation of a contract between any Defendant and an Issuing Carrier with regards to the
13   Scheme or (2) a foundation for the belief that such a contract was formed.
14         79.    Further, Defendants have failed to make any effort to offer restitution to
15   Plaintiff or class members with regards to the Scheme.
16
17                                  CLASS ACTION ALLEGATIONS
18         80.    Pursuant to Federal Rules of Civil Procedure 23(b)(2), (b)(3), and (c)(4),
19   Plaintiff seeks certification of the following nationwide Class (the “Class” or the
20   “Nationwide Class”):
21         All purchasers of an insurance policy bounded by Gagliardi Insurance
           Services, Inc. that made such purchase in the United States on or after
22         January 1, 2011 (the “Class Period”).
23         81.    Pursuant to Federal Rules of Civil Procedure 23(b)(2), (b)(3) and (c)(4),
24   Plaintiff seeks certification of state claims in the alternative to the nationwide claims on
25   behalf of a subclass for the State of California (the “California Class”), defined as
26   follows:
27         All purchasers of an insurance policy bounded by Gagliardi Insurance
28         Services, Inc. that made such purchase in the State of California on or

     FIRST AMENDED CLASS                              17            Case No.: 21-cv-00199- JVS-DFM
     ACTION COMPLAINT
 Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 18 of 27 Page ID #:299



 1         after January 1, 2011.
 2         82.        Excluded from the Classes are Defendants; any parent, affiliate, or
 3   subsidiary of any Defendant; any entity in which any Defendant has a controlling
 4   interest; any Defendant’s officers or directors; or any successor or assign of any
 5   Defendant. Also excluded are any Judge or court personnel assigned to this case and
 6   members of their immediate families.
 7         83.        Plaintiff hereby reserves the right to amend or modify the class definitions
 8   with greater specificity or division after having had an opportunity to conduct discovery.
 9         84.        Numerosity. Fed. R. Civ. P. 23(a)(1). Consistent with Rule 23(a)(1), the
10   Classes are so numerous that joinder of all members is impracticable. While Plaintiff
11   does not know the exact number of the members of the Classes, Plaintiff believes the
12   Class contains approximately thousands of members, and the California Class contains
13   approximately hundreds of members. Members of the Classes may be identified through
14   objective means, including through Defendants’ records. members of the Classes may be
15   notified of the pendency of this action by recognized, Court-approved notice
16   dissemination methods, which may include U.S. mail, electronic mail, internet postings,
17   social media, and/or published notice.
18         85.        Commonality. Fed. R. Civ. P. 23(a)(2) and (b)(3). Consistent with Rule

19   23(a)(2) and with 23(b)(3)’s predominance requirements, this action involves common

20   questions of law and fact as to all members of the Class, which predominate over any

21   questions affecting individual members of the Class. Such questions of law and fact

22   common to the Classes include, but are not limited to:

23               a.      Whether Defendants violated the federal RICO statute, by engaging in a

24                       pattern of fraud in connection with the sale of the Counterfeited Policies,

25                       including:

26                         i. Whether Defendants committed one or more instances of mail fraud

27                            within the meaning of 18 U.S.C. §1961(1)(B) and 18 U.S.C. §1341;

28                            and

     FIRST AMENDED CLASS                              18              Case No.: 21-cv-00199- JVS-DFM
     ACTION COMPLAINT
 Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 19 of 27 Page ID #:300



 1                        ii. Whether Defendants committed one or more instances of wire fraud
 2                            within the meaning of 18 U.S.C. §1961(1)(B) and 18 U.S.C. §1343.
 3               b.      Whether Defendants had a legal duty to ensure that the information that
 4                       Defendants disseminated to members of the Classes was not materially
 5                       inaccurate or misleading;
 6               c.      Whether documents and statements publicly disseminated by Defendants
 7                       relating to their fraudulent “insurance” policies contained materially
 8                       false and misleading statements and representations, and/or omitted to
 9                       state material facts necessary to make the statements made not false and
10                       misleading;
11               d.      Whether Defendants acted willfully, recklessly, or negligently in
12                       disseminating materially false or misleading information, or omitting to
13                       state and/or in misrepresenting material facts, in connection with the sale
14                       of their fraudulent “insurance policies”;
15               e.      Whether Defendants’ conduct, including its failure to act, resulted in or
16                       was the cause-in-fact or proximate cause of Plaintiff’s and members of
17                       the Classes’ damages;
18               f.      Whether Plaintiff and members of the Classes have sustained damages
19                       by reason of Defendants’ misrepresentations and omissions, and the
20                       pattern of fraudulent behavior complained of herein and, if so, the proper
21                       measure of such damages; and
22               g.      Whether Plaintiff and members of the Classes are entitled to relief,
23                       including equitable relief.
24         86.        Typicality. Fed. R. Civ. P. 23(a)(3). Consistent with rule 23(a)(3),
25   Plaintiff’s claims are typical of the claims of the members of the Class. Plaintiff
26   purchased counterfeited and nonexistent “insurance policies” from Defendants.

27   Plaintiff’s damages and injuries are akin to other members of the Classes, and Plaintiff
     seeks relief consistent with the relief of the members of the Classes.
28

     FIRST AMENDED CLASS                               19            Case No.: 21-cv-00199- JVS-DFM
     ACTION COMPLAINT
 Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 20 of 27 Page ID #:301



 1         87.    Adequacy. Fed. R. Civ. P. 23(a)(4). Consistent with Rule 23(a)(4), Plaintiff
 2   is an adequate representative of the Classes because Plaintiff is a member of the Classes
 3   and is committed to pursuing this matter against Defendants to obtain relief for the Class.
 4   Plaintiff has no conflicts of interest with members of the Classes. Plaintiff’s Counsel are
 5   competent and experienced in litigating consumer class actions, including insurance
 6   matters. Plaintiff intends to vigorously prosecute this case and will fairly and adequately
 7   protect the Class’ interests. Plaintiff’s claims arise out of the same common course of
 8   conduct giving rise to the claims of the other members of the Class. Plaintiff’s interests
 9   are coincident with, and not antagonistic to, those of the other members of the Classes.
10         88.    Superiority. Fed. R. Civ. P. 23(b)(3). Consistent with Rule 23(b)(3), a class
11   action is superior to any other available means for the fair and efficient adjudication of

12   this controversy, and no unusual difficulties are likely to be encountered in the

13   management of this class action. The quintessential purpose of the class action

14   mechanism is to permit litigation against wrongdoers even when damages to individual

15   Plaintiff may not be sufficient to justify individual litigation. Here, the damages suffered

16   by Plaintiff and the Classes are relatively small compared to the burden and expense

17   required to individually litigate their claims against Defendants, and thus, individual

18   litigation to redress Defendants wrongful conduct would be impracticable. Individual

19   litigation by each member of the Classes would also strain the court system. Individual

20   litigation creates the potential for inconsistent or contradictory judgments and increases

21   the delay and expense to all parties and the court system. By contrast, the class action

22   device presents far fewer management difficulties and provides the benefits of a single

23   adjudication, economies of scale, and comprehensive supervision by a single court.

24         89.    Injunctive and Declaratory Relief. Class certification is also appropriate

25   under Rule 23(b)(2) and (c). Defendants, through its uniform conduct, acted or refused to

26   act on grounds generally applicable to the Classes as a whole, making injunctive and

27   declaratory relief appropriate to the Classes as a whole.
           90.    Likewise, particular issues under Rule 23(c)(4) are appropriate for
28

     FIRST AMENDED CLASS                           20              Case No.: 21-cv-00199- JVS-DFM
     ACTION COMPLAINT
 Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 21 of 27 Page ID #:302



 1   certification because such claims present only particular, common issues, the resolution
 2   of which would advance the disposition of this matter and the parties’ interests therein.
 3   Such particular issues are set forth in Paragraph 64(a)–(g) above.
 4         91.    Finally, all members of the proposed Classes are readily ascertainable.
 5   Defendants have access to information regarding the organizations which purchased their
 6   Counterfeited Policies. Using this information, members of the Classes can be identified
 7   and their contact information ascertained for the purpose of providing notice to the
 8   Classes.
 9
                                 FIRST CLAIM FOR RELIEF
10
                      Racketeer Influenced and Corrupt Organizations Act
11                            pursuant to 18 U.S.C. § 1961 et seq.
                      (On behalf of Plaintiff and the Class, or Alternatively,
12                       on Behalf of Plaintiff and the California Class)
13                                  (Against all Defendants)
14         92.    Plaintiff and members of the Classes restate and reallege the preceding
15   paragraphs as if fully set forth herein.
16         93.    Plaintiff is a “person” within the meaning of 18 U.S.C. § 1961(3) and 18
17   U.S.C. §1964(c) and brings this action pursuant to 18 U.S.C. §1962(c).
18         94.    Each of the Defendants is a “person” within the meaning of 18 U.S.C. §
19   1961(3).
20         95.    The Scheme described in this Complaint is an “enterprise” within the
21   meaning of 18 U.S.C. §1961(4).
22         96.    The Scheme involved and affected interstate commerce.
23         97.    Each Defendant’s actions in perpetuating the Scheme involved and affected
24   interstate commerce and/or foreign commerce.
25         98.    Defendants engaged in a pattern of racketeering activity over a period of at
26   least ten years, which involved, among other things, forging the Counterfeited Policies,

27   repeatedly effectuating the sale of the Counterfeited Policies to Plaintiff and potentially

28   thousands of other persons with the false promise that the policies represented valid and

     FIRST AMENDED CLASS                           21              Case No.: 21-cv-00199- JVS-DFM
     ACTION COMPLAINT
 Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 22 of 27 Page ID #:303



 1   legitimate insurance coverage, knowing full well that this promise was false, and that the
 2   so-called “insurance” they were selling, was actually nonexistent.
 3         99.    Defendants engaged in the Scheme for the purpose of obtaining and
 4   depriving Plaintiff and class members of property by deceit.
 5         100. The Scheme includes but is not limited to:
 6            a) One or more instances of mail fraud within the meaning of 18 U.S.C.
 7               §1961(1)(B) and 18 U.S.C. §1341; and
 8            b) One or more instances of wire fraud within the meaning of 18 U.S.C.
 9               §1961(1)(B) and 18 U.S.C. §1343.
10         101. Defendants utilized both interstate mail and wires to further the Scheme.
11         102. Given the length and duration of the pattern of racketeering activity engaged
12   in, and the ease with which this same pattern could be continued through other corporate
13   enterprises which, there is every likelihood that these same individual and corporate
14   Defendants will continue to engage in this same pattern of fraudulent behavior. Thus, the
15   threat of the continuation of the pattern of racketeering activity complained of herein is
16   both real and substantial.
17         103. As a result of the Scheme, Plaintiff and members of the Classes have been
18   financially injured by the amount of premium payments made for the Counterfeited
19   Policies to Defendants, plus the value of insurance claims uncovered and unpaid by
20   reason of Defendants’ fraudulent scheme, and consequential damages. Plaintiff and the
21   members of the Classes are further entitled to recover treble damages and attorneys’ fees,
22   pursuant to the federal RICO statute.
23                             SECOND CLAIM FOR RELIEF
24                                         Conversion
                      (On behalf of Plaintiff and the Class, or Alternatively,
25                       on Behalf of Plaintiff and the California Class)
26                                  (Against all Defendants)
27
           104. Plaintiff and members of the Classes restate and reallege the preceding
28

     FIRST AMENDED CLASS                           22              Case No.: 21-cv-00199- JVS-DFM
     ACTION COMPLAINT
 Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 23 of 27 Page ID #:304



 1   paragraphs as if fully set forth herein.
 2         105. Plaintiff and members of the Classes have the right to possess the insurance
 3   premium payments made to Defendants in exchange for the Counterfeited Policies sold
 4   as part of the Scheme (the “Personal Property”).
 5         106. Defendants intentionally interfered with Plaintiff’s and members of the
 6   Classes’ Personal Property by effectuating the Scheme.
 7         107. Defendants’ effectuating of the Scheme deprived Plaintiff and members of
 8   the Classes of their Personal Property.
 9         108. Defendants’ effectuating of the Scheme has caused Plaintiff and members of
10   the Classes damages.
11         109.    In enacting the Scheme, Defendants acted with oppression, fraud, malice,
12   evil motives, reckless indifference, and a conscious disregard for the rights of others,
13   making punitive damages appropriate.
14
                                 THIRD CLAIM FOR RELIEF
15                                      Unjust Enrichment
                       (On behalf of Plaintiff and the Class, or Alternatively,
16
                          on Behalf of Plaintiff and the California Class)
17                                   (Against all Defendants)
18
19         110. Plaintiff and members of the Classes restate and reallege the preceding
20   paragraphs as if fully set forth herein.
21         111. In paying insurance premiums for the Counterfeited Policies, Plaintiff and
22   members of the Classes conferred a benefit (the “Benefit”) upon Defendants.
23         112. Defendants accepted, retained, and appreciated the value of the Benefit.
24         113. Upon information and belief, all Defendants were aware of the Scheme.
25         114. Upon information and belief, all Defendants were aware that the Benefit was
26   obtained as the result of the Scheme.
27         115. The retention of the Benefit by Defendants would be at the expense of
28   Plaintiff and members of the Classes.

     FIRST AMENDED CLASS                           23              Case No.: 21-cv-00199- JVS-DFM
     ACTION COMPLAINT
 Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 24 of 27 Page ID #:305



 1         116. The circumstances of the Scheme would make it unjust for Defendants to
 2   retain the Benefit Plaintiff and members of the Classes conferred upon Defendants.
 3
 4                           FOURTH CLAIM FOR RELIEF
            Unfair Competition pursuant to Cal. Bus. & Prof. Code § 17200 et seq.
 5                    (On behalf of Plaintiff and the California Class)
 6                               (Against all Defendants)
 7
 8         117. Plaintiff and members of the Classes restate and reallege the preceding

 9   paragraphs as if fully set forth herein.

10         118. Each Defendant is a “business” as defined by § 17200.

11         119. Defendants, by effectuating the Scheme, engaged in unlawful business acts

12   and practices.

13         120. Defendants, by effectuating the Scheme, violated the RICO Act and

14   committed the acts of conversion and fraud.

15         121. Defendants, by effectuating the Scheme, engaged in unfair business acts and

16   practices.

17         122.    Defendants, by effectuating the Scheme, inflicted upon Plaintiff and

18   members of the Classes substantial injuries that (a) were not be outweighed by any

19   countervailing benefits to consumers or competition and (b) Plaintiffs and class members
     could not reasonably have avoided.
20
21
                                 FIFTH CLAIM FOR RELIEF
22                                           Negligence
23                     (On behalf of Plaintiff and the Class, or Alternatively,
                          on Behalf of Plaintiff and the California Class)
24                                   (Against all Defendants)
25
26         123. Plaintiff and members of the Classes restate and reallege the preceding
27   paragraphs as if fully set forth herein.
28         124. Defendants had a legal duty to make and ensure that accurate representations
     FIRST AMENDED CLASS                           24             Case No.: 21-cv-00199- JVS-DFM
     ACTION COMPLAINT
 Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 25 of 27 Page ID #:306



 1   were made to Plaintiff and Class Members regarding the Counterfeited Policies sold
 2   under the Scheme.
 3         125. Defendants breached a legal duty in purposefully or negligently making
 4   inaccurate representations to Plaintiff and Class Members regarding the Counterfeited
 5   Policies sold under the Scheme.
 6         126. Defendants breached a legal duty in purposefully or negligently allowing
 7   inaccurate representations to be made to Plaintiff and Class Members regarding the
 8   Counterfeited Policies sold under the Scheme.
 9         127. Defendants made, allowed, encouraged, or enabled to be made the
10   Misrepresentations to Plaintiff and members of the Classes.
11         128. Defendants made, allowed, encouraged, or enabled to be made material
12   misrepresentations to Plaintiff and members of the Classes regarding the Counterfeited
13   Policies sold under the Scheme.
14         129. Defendants’ Misrepresentations, actions, and omissions caused damages to
15   Plaintiff and members of the Classes.
16         130. Defendants’ actions were the cause-in-fact and proximate cause of Plaintiff’s
17   and Class Member’s damages.
18                                    PRAYER FOR RELIEF

19         WHEREFORE, Plaintiff, on behalf of himself, the Class, and the California Class

20   respectfully seeks from the Court the following relief:

21         a.     Certification of the Classes;

22         b.     Appointment of Plaintiff as representative of the Classes and its undersigned

23                counsel as Class counsel for the Classes;

24         c.     Award Plaintiff and members of the proposed Classes compensatory and

25                punitive damages;

26         d.     Award Plaintiff and members of the proposed Classes equitable, injunctive
                  and declaratory relief, including restitution and enjoining Defendant’s
27
                  perpetuation of the Scheme and other illegal and unlawful business practices
28

     FIRST AMENDED CLASS                          25               Case No.: 21-cv-00199- JVS-DFM
     ACTION COMPLAINT
 Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 26 of 27 Page ID #:307



 1               as alleged here;
 2         e.    Award Plaintiff and members of the proposed Classes pre-judgment and
 3               post-judgment interest as permitted by law;
 4         f.    Award Plaintiff and members of the proposed Classes reasonable attorney
 5               fees and costs of suit, including expert witness fees; and
 6         g.    Award Plaintiff and members of the proposed Classes any further relief the
 7               Court deems proper.
 8                                      JURY DEMAND
 9         Plaintiff, on behalf of themselves and the Classes of all others similarly situated,
10   hereby demand a trial by jury on all issues so triable pursuant to Rule 38 of the Federal
11   Rules of Civil Procedure.
                                           By:         /s/ Michael F. Ram
12
                                                  Michael F. Ram
13
14                                                MORGAN & MORGAN
                                                  COMPLEX LITIGATION GROUP
15                                                Michael F. Ram (SBN 104805)
16                                                mram@forthepeople.com
                                                  Marie N. Appel (SBN 187483)
17                                                mappel@forthepeople.com
18                                                711 Van Ness Avenue, Suite 500
                                                  San Francisco, CA 94102
19                                                Telephone: (415) 358-6913
20                                                Facsimile: (415) 358-6923

21                                                Ra O. Amen (Pro Hac Vice)
22                                                Ramen@forthepeople.com
                                                  201 N. Franklin Street, 7th Floor
23                                                Tampa, Florida 33602
24                                                Telephone: (813) 223-5505
                                                  Facsimile: (813) 223-5402
25
26                                                Gretchen M. Nelson (SBN 112566)
                                                  gnelson@nflawfirm.com
27                                                Gabriel S. Barenfeld (SBN 224146)
28                                                gbarenfeld@nflawfirm.com
                                                  NELSON & FRAENKEL LLP
     FIRST AMENDED CLASS                          26             Case No.: 21-cv-00199- JVS-DFM
     ACTION COMPLAINT
 Case 8:21-cv-00199-JVS-DFM Document 34 Filed 04/09/21 Page 27 of 27 Page ID #:308



 1                                          601 S. Figueroa Street., Suite 2050
                                            Los Angeles, California, 90017
 2
                                            Telephone: (213) 622-6469
 3                                          Facsimile: (213) 622-6019 fax
 4
                                            Attorneys for Plaintiff and the Proposed
 5                                          Classes
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     FIRST AMENDED CLASS                    27             Case No.: 21-cv-00199- JVS-DFM
     ACTION COMPLAINT
